                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION

 UNITED STATES OF AMERICA,

                             Plaintiff,

              v.                                   Case No. 18-00153-01-CR-W-RK

 JOEL JEROME TUCKER,

                             Defendant.

                                  ORDER OF FORFEITURE

       This matter is before the Court on the Motion of the United States for an Order of

Forfeiture.

       WHEREAS, on July 16, 2020, the defendant Joel Jerome Tucker entered into a Plea

Agreement with the United States in which the defendant agreed that he had obtained $5,000 in

proceeds from the offense alleged in Count One of the Superseding Indictment, for which the

defendant has been convicted, ECF No. 39, and

       WHEREAS, the United States has filed a motion for an order of forfeiture which would

consist of a personal money judgment against the defendant in the amount of $5,000. The Court

will orally announce the final calculated money judgment amount at the time of sentencing, and

will include the final calculated amount in the Judgment and Commitment Order, and

       WHEREAS, Rule 32.2(c)(1) provides that “no ancillary proceeding is required to the

extent that the forfeiture consists of a money judgment,”

       NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that

the defendant shall forfeit to the United States the sum of $5,000, pursuant to Title 18, United

States Code, Section 981(a)(1)(C) and Title 28, United States Code, Section 2461(c).
       IT IS FURTHER ORDERED that the United States District Court shall retain jurisdiction

in the case for the purpose of enforcing this Order; and

       IT IS FURTHER ORDERED that pursuant to Rule 32.2(b)(4)(a), this Order of Forfeiture

shall become final as to the defendant at the time of sentencing [or before sentencing if the

defendant consents], and shall be made part of the sentence and included in the judgment; and

       IT IS FURTHER ORDERED that pursuant to Title 21, United States Code, Section

853(p) and Rule 32.2(b)(3) the United States may undertake whatever discovery is necessary to

identify, locate, or dispose of property subject to forfeiture, or substitute assets for such property;

and

       IT IS FURTHER ORDERED that the United States may, at any time, move pursuant to

Rule 32.2(e) to amend this Order of Forfeiture to substitute property having a value not to exceed

$5,000 to satisfy the money judgment in whole or in part.

SO ORDERED:

Dated: August 13, 2020.



                                               __s/ Roseann Ketchmark_________________
                                               ROSEANN KETCHMARK
                                               UNITED STATES DISTRICT JUDGE
